DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the RCE filed on 8/24/2022.  Claims 1-15 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/708,365 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because present claims are obvious subset of the reference claims, comprising similar components, their interconnections and their functionalities (i.e., rechargeable battery, first set of coils coupled to the rechargeable battery, first set of coils coupled to a second set of coils of a second device or a charging base as in the present claims,  to induce electromagnetic current in the first set of coils, controller), except that the present claims require that the controller determine a coil from amongst the first set that is present in a region of near-field communication of the electronic device and send a message to the charging base to disable a coil of the second set which overlaps with the coil of the first set present in the region of near-field communication” which is an obvious subset of the reference claims which require that the controller determine a coil from amongst the first set of coils that adversely affects a functionality of a component of the electronic device and send a message to the second device to disable a coil of the second set of coils which overlaps with the coil of the first set of coils that adversely affects the functionality of the component of the electronic device” because the overlapping condition as recited in the present claims is a specific condition which adversely affects a functionality of the component of the electronic device, as known in the art and also covered by reference claim 2; and wherein the “charging base” as recited in the present claims is an obvious, specific device of the “second device” of the reference claims, as is known in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11,5 of copending Application No. 17/708,365 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because present claims are obvious subset of the reference claims, comprising similar components, their interconnections and their functionalities (i.e., rechargeable battery, first set of coils coupled to the rechargeable battery, first set of coils coupled to a second set of coils of a second device or a charging base as in the present claims,  to induce electromagnetic current in the first set of coils, controller), except that the present claims require that the controller determine a coil from amongst the first set that is present under a touch-pad of the electronic device and send a message to the charging base to disable a coil of the second set which overlaps with the coil of the first set present under the touch-pad” which is an obvious subset of the reference claims which require that the controller determine a coil from amongst the first set of coils that adversely affects a functionality of a component of the electronic device and send a message to the second device to disable a coil of the second set of coils which overlaps with the coil of the first set of coils that adversely affects the functionality of the component of the electronic device” because the overlapping condition as recited in the present claims is a specific condition which adversely affects a functionality of the component of the electronic device, as known in the art and further covered by present claim 5; and wherein the “charging base” as recited in the present claims is an obvious, specific device of the “second device” of the reference claims, as is known in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of copending Application No. 17/708,365 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because present claims are obvious subset of the reference claims, comprising similar components, their interconnections and their functionalities (i.e., rechargeable battery, first set of coils coupled to the rechargeable battery, first set of coils coupled to a second set of coils of a second device or a charging base as in the present claims,  to induce electromagnetic current in the first set of coils, controller), except that the present claims require that the controller determine a coil from amongst the first set that is present in a region, in the electronic device, at a temperature more than a specific temperature and send a message to the charging base to disable a coil of the second set which overlaps with the coil of the first set in the region at the temperature more than the specific temperature” which is an obvious subset of the reference claims which require that the controller determine a coil from amongst the first set of coils that adversely affects a functionality of a component of the electronic device and send a message to the second device to disable a coil of the second set of coils which overlaps with the coil of the first set of coils that adversely affects the functionality of the component of the electronic device” because the overlapping condition as recited in the present claims is a specific condition which adversely affects a functionality of the component of the electronic device, as further covered by the reference claims 13-15; and wherein the “charging base” as recited in the present claims is an obvious, specific device of the “second device” of the reference claims, as is known in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claims 1-15 would be allowable if non-statutory obviousness rejections, set forth in this Office action, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per claims 1-5, the independent claim 1, from which the respective claims depend, recites an electronic device comprising a combination of inventive features in which the controller determines a coil from amongst the first set that is present in a region of near-field communication of the electronic device; and sends a message to the charging base to disable a coil of the second set which overlaps with the coil of the first set present in the region of near-field communication, as claimed, which the prior arts made of record failed to teach or suggest.  In particular, the prior arts made of record teach the devices/systems/methods for wireless charging of a battery by transmitting power using a plurality of coils of both the transmitter and the receiver, and selectively activating and de-activating the coil(s) to minimize interference (see Russell et al., US Patent Application Publication No. 20180219430 A1, especially paragraphs [0031], [0037], Fig. 4;  Pudipeddi et al. , US Patent Application Publication No. 20160020639 A1, especially paragraphs [0013]; Yang et al., US Patent Application Publication No. 20180233954 A1, especially paragraphs [0018], [0024]; Lin, US Patent Application Publication No. US 20180183267 A1, especially abstract).  However, the prior arts made of record failed to teach or suggest the particular inventive features as claimed.
	As per claims 6-10, the independent claim 6, from which the respective claims depend, recites an electronic device comprising a combination of inventive features in which the controller determines a coil from amongst the first set that is present under a touch pad of the electronic device; and sends a message to the charging base to disable a coil of the second set which overlaps with the coil of the first set present under the touch pad, as claimed, which the prior arts made of record failed to teach or suggest.  In particular, the prior arts made of record teach the devices/systems/methods for wireless charging of a battery by transmitting power using a plurality of coils of both the transmitter and the receiver, and selectively activating and de-activating the coil(s) to minimize interference (see Russell et al., US Patent Application Publication No. 20180219430 A1, especially paragraphs [0031], [0037], Fig. 4;  Pudipeddi et al. , US Patent Application Publication No. 20160020639 A1, especially paragraphs [0013]; Yang et al., US Patent Application Publication No. 20180233954 A1, especially paragraphs [0018], [0024]; Lin, US Patent Application Publication No. US 20180183267 A1, especially abstract).  However, the prior arts made of record failed to teach or suggest the particular inventive features as claimed.
	As per claims 11-15, the independent claim 11, from which the respective claims depend, recites an electronic device comprising a combination of inventive features in which the controller determines a coil from amongst the first set that is present in a region, in the electronic device, at a temperature more than a specific temperature; and sends a message to the charging base to disable a coil of the second set which overlaps with the coil of the first set present in a region at the temperature more than the specific temperature, as claimed, which the prior arts made of record failed to teach or suggest.  In particular, the prior arts made of record teach the devices/systems/methods for wireless charging of a battery by transmitting power using a plurality of coils of both the transmitter and the receiver, and selectively activating and de-activating the coil(s) to minimize interference (see Russell et al., US Patent Application Publication No. 20180219430 A1, especially paragraphs [0031], [0037], Fig. 4;  Pudipeddi et al. , US Patent Application Publication No. 20160020639 A1, especially paragraphs [0013]; Yang et al., US Patent Application Publication No. 20180233954 A1, especially paragraphs [0018], [0024]; Lin, US Patent Application Publication No. US 20180183267 A1, especially abstract).  However, the prior arts made of record failed to teach or suggest the particular inventive features as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        September 28, 2022